Citation Nr: 1608452	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neurologic disorder with history of stroke or transient ischemic attack (TIA), to include as due to a chronic qualifying disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, to include as due to a chronic qualifying disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to February 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was previously before the Board in May 2015, at which time it was remanded to provide the Veteran with an opportunity to testify at a Board hearing.  As discussed below, the Veteran testified at a hearing in December 2015 and the case has been returned to the Board for appellate review.  

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.  

In December 2014, the Veteran appointed The American Legion as his representative. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  To the extent that the additional VA treatment records located in the Virtual VA paperless claims system that were received subsequent to the most recent supplemental statement of the case are relevant, the Board finds that there is no prejudice to the Veteran as the decision herein reopens and remands the claims for service connection for a neurologic disorder with history of stroke or TIA and service connection for migraine headaches.  Therefore, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review the records.  

The issues of entitlement to service connection for a neurologic disorder with history of stroke or TIA and service connection for migraine headaches are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service connection for a neurologic disorder with history of stroke or TIA, to include as due to undiagnosed illness and service connection for migraine headaches, to include as due to undiagnosed illness.  The Veteran did not appeal or submit new and material evidence within one year. 

2.  The evidence received after the January 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection for a neurologic disorder with history of stroke or TIA, to include as due to undiagnosed illness and service connection for migraine headaches.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied service connection for a neurologic disorder with history of stroke or TIA, to include as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2004). 

2.  The January 2005 rating decision, which denied service connection for migraine headaches, to include as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2004). 

3.  The evidence received subsequent to the January 2005 rating decision is new and material, and the claims for service connection for neurologic disorder with history of stroke or TIA, to include as due to undiagnosed illness and service connection for migraine headaches, to include as due to undiagnosed illness, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for a neurologic disorder with history of stroke or TIA and denied service connection for migraine headaches, finding that the claimed disabilities were not incurred in or otherwise related to active service, to include as due to an undiagnosed illness.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The record at the time of the January 2005 rating decision consisted of the Veteran's service treatment records and private medical records.  The service treatment records were negative for any complaints, treatment, or diagnosis related to a neurologic disorder and migraine headaches.  Private medical records showed that the Veteran had a stroke in April 2003 which was more than a decade after separation from service.  Medical records did not show headaches.

The evidence submitted after the January 2005 rating decision includes the Veteran's lay statements, private treatment records, VA examinations, and the Board hearing transcript.  The Veteran presented testimony at a December 2015 Board hearing that his headache symptoms manifested in service and have been ongoing since discharge; at an August 2012 VA examination, he reported headaches onset after service.  An August 2012 VA examination diagnosed TIAs, which were diagnosable but medically unexplained, and migraine headaches, of uncertain cause.  

The Board finds that new and material evidence has been received since the time of the final January 2005 rating decision.  See 38 C.F.R. § 3.156.  The evidence includes evidence of current diagnosis of headaches and a neurological disorder.  Furthermore, the Veteran has now provided testimony of symptoms since service discharge.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include nexus, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for a neurologic disorder and migraine headaches are reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a neurologic disorder with history of stroke or TIA, to include as due to a qualifying chronic disability, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for migraine headaches, to include as due to a qualifying chronic disability, is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that remand is necessary to obtain adequate VA examinations in connection with the Veteran's claims for service connection for a neurologic disorder with history of stroke or TIA, to include as due to undiagnosed illness and service connection for migraine headaches, to include as due to undiagnosed illness,

First, as to the claimed neurological disorder, the Veteran has contended that he has neurological symptoms such as right and left sided weakness, slurred speech, and seizures, which are due to an undiagnosed illness as a result of his service in the Southwest Asia theater of operations.  See November 2009 statement.  The Veteran has been afforded VA examinations in connection with his claim.  A July 2010 VA examiner assessed transient ischemic attacks with right sided sensory, motor, and speech deficits, cause uncertain.  An October 2010 VA examiner noted the Veteran's report that he was exposed to possible chemicals, airborne toxins, and oil fires and diagnosed white matter changes in the Veteran's brain with MRI scan of uncertain cause.  The examiner stated that the TIAs were diagnosable but medically unexplained and could possibly be from a non-organic cause.  A July 2011 private treatment report from Dr. R.S. indicates that the Veteran has Moyamoya disease.  The August 2012 VA examiner reviewed the evidence of record and stated that Dr. R.S.'s impression is that the Veteran has a central nervous system disease, namely Moyamoya.  The examiner opined that the disability pattern is a diagnosable, chronic multi-symptom illness with a partially explained etiology, and that it is less likely than not that the neurological symptoms were related to specific exposure events experienced by the Veteran during his service in Southwest Asia.  The Board finds each of these opinions inadequate because they provided no etiological opinion, provided no supporting rationale, or provided confusing explanation.  Additionally, the Veteran's private treatment records show a recent diagnosis of Moyamoya disease but it is unclear if the Veteran's neurological symptoms since 2002 are due to this disease or whether it is a separately diagnosed disorder.  An April 2015 private treatment record from S.J.H. indicates a discharge diagnosis of cerebral vascular accident, dysphagia due to recent stroke, dysphonia, hemiplegia of nondominant side following cardiovascular accident and Moyamoya disease.   Accordingly, an additional opinion is required. 

Second, as to migraine headaches, the Veteran has contended that he developed migraine headaches in service.  During the December 2015 Board hearing, he testified that he was prescribed Codeine and Tylenol in-service to treat his headaches.  See Board Hearing Transcript at 5.  Service treatment records indicate that in June 1990, the Veteran was prescribed Motrin for neck pain and Tylenol for congestion.  The Veteran was afforded VA examinations in connection with his claim.  The July 2010 VA examiner assessed headaches, possibly migraine, with an uncertain cause; no rationale was provided.  During the October 2010 VA examination, the Veteran reported headaches over the past 18 years.  The examiner stated that the migraines were not treated in service and their onset was several months following discharge.  The examiner determined that the migraines were of uncertain cause; no rationale was provided.  A January 2013 Headaches Disability Benefit Questionnaire provided that migraines were secondary to Moyamoya disease.   Based on the foregoing, the Board finds that an additional VA examination and medical opinion are needed in order to determine the nature and likely etiology of the claimed migraine headaches. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file service department verification of the Veteran's service in Southwest Asia.  Although an internal VA document indicates there is such service from February 1991 to March 1991, there are no documents verifying this in the record.  If necessary, obtain the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
 
3.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any neurological disorder that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must address the following:

First, the examiner must state whether any of the Veteran's neurological complaints are attributable to a known clinical diagnosis, to include MoyaMoya.  

Second, with respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service? 

Third, for any neurological complaints that cannot be attributed to a known clinical diagnosis, the examiner must indicate whether such symptoms represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, to include a diagnosed illness without conclusive pathophysiology or etiology.

Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's migraine headaches.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the migraine headaches manifested during active service or are otherwise related to an event or injury during active service, to specifically include exposure to environmental hazards during his tour of duty in the Southwest Asia theater of operations or manifested within one year of discharge from service. 

The Veteran contends that he was prescribed Tylenol for headaches during active service. 

In rendering the opinions, the examiner must address the following: 1) the June 1990 service treatment records which show the Veteran was prescribed Motrin for neck pain and Tylenol for congestion; 2) the January 2013 VA Disability Benefits Questionnaire which states the Veteran's migraine headaches are secondary to Moyamoya disease. 

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 
 
7.  Review the examination reports to ensure that each is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


